Citation Nr: 0827954	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-32 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to service connection for respiratory 
disease, to include chronic obstructive pulmonary disease 
(COPD), claimed as due to exposure to asbestos and/or 
ionizing radiation. 

2.  Entitlement to service connection for renal cell 
carcinoma, claimed as due to ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
May 1946 and September 1950 to January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both a March 2004 rating decision and 
a September 2007 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

The veteran testified by video conference before the 
undersigned Acting Veterans Law Judge in July 2008.  The 
veteran also testified before a Decision Review Officer (DRO) 
in March 2006.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007). 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Medical opinion states that it is less likely as not that 
the veteran's respiratory disorder, to include COPD, was 
caused by or a result of in-service asbestos exposure.  

3.  The veteran was not permanently stationed in Nagasaki, 
Japan; however, the veteran made multiple trips a week to 
Nagasaki and had exposure to areas that were exposed to 
ionizing radiation. 

4.  The veteran currently is diagnosed with renal cell 
carcinoma that is due to the exposure to ionizing radiation 
exposure or other event or incident of his active service.  


CONCLUSIONS OF LAW

1.  The veteran's respiratory disorder, to include COPD, is 
not due to disease or injury that was incurred in or 
aggravated by active service or that may be presumed to have 
been incurred due to asbestos exposure.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

2.  The veteran's renal cell carcinoma may be presumed to 
have been due to ionizing radiation exposure.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5107, 7104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In December 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  The veteran was afforded time 
to respond before the RO issued the May 2004 rating decision 
on appeal.  The Board accordingly finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim and has been afforded ample 
opportunity to submit such information and evidence.  

The December 2003 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2003 letter advised the veteran that VA was 
responsible for obtaining all records held by Federal 
agencies to include his service medical records or other 
military records and VA hospital medical records.  The letter 
also stated that VA would make reasonable efforts to help the 
veteran to get private records or evidence necessary to 
support his claims.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO gave the veteran notice of what was required to 
substantiate the claim on appeal, and he was afforded an 
opportunity to submit such information and/or evidence.  

The Board notes that during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the December 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  In regard to fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability), the RO advised 
the veteran of these elements in a March 2006 letter.  
Therefore, there is accordingly no possibility of prejudice 
to the veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA examination in August 2006.  
The veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge in July 2008. 
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for a respiratory disorder, to include COPD, and 
service connection for renal cell carcinoma.


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A. Service connection for COPD

The veteran testified that he is entitled to service 
connection for COPD as a result of in-service exposure to 
asbestos.  He testified that during service he was exposed to 
asbestos when he was stationed on The Casa Grande LSD15.  He 
testified when aboard the ship he was in the pump room, at 
sea he was in charge of the heating system, and at dock he 
mixed dry asbestos with water and put it on the pipes and 
then wrapped some cloth around it.  He also testified that he 
smoked for 10 years but quit in 1961.  He also testified that 
he was diagnosed with pleural plaques.

The Board notes that the veteran's service medical records 
are silent for any in-service treatment or diagnosis of a 
respiratory disorder. 

At the veteran's August 2006 VA examination it was noted that 
the veteran served as a machinist and an engine man, as well 
as in post-war Japan shortly after the nuclear explosions at 
Hiroshima and Nagasaki.  The examiner stated that after 
review of the veteran's claims file that there were no 
respiratory complaints or findings at both his May 1946 and 
January 1952 separation examinations and that x-ray studies 
at the time were negative.  The examiner also noted that 
there were no records regarding the veteran's condition until 
February 2003 when a chest x-ray study revealed bilateral 
pleural apical thickening.  There was an impression of 
chronic obstructive pulmonary disease and small areas of left 
basal scar versus subsegmental atelectasis.  The examiner 
also noted the veteran's DRO testimony. 

The examiner diagnosed the veteran with chronic obstructive 
pulmonary disease and a history of asbestos exposure.  He 
stated that after review of the records, an interview with 
the veteran, examination of the veteran, and a review of the 
ordered test results that it was his opinion that the veteran 
did have significant in-service exposure to asbestos and that 
he did have COPD.  However, he also stated that it was less 
likely then not that the COPD was caused by a result of in-
service asbestos exposure because he had no pleural plaques, 
which were indicative of asbestosis.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).   

After careful review of the veteran's testimony, VA 
examination, service medical records, and VA treatment 
reports that Board finds that the veteran's COPD is not due 
to the veteran's in-service exposure to asbestos. 

In regard to the veteran's testimony, the Board notes that a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   The Board notes that though the 
veteran asserted that he was told he had pleural plaques 
there is no medical evidence to support his assertions.  

In addition, the passage of many years between discharge from 
active service and the medical documentation of a claim 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992). 

Given these facts, the Board finds that service connection 
for respiratory disease, to include COPD, must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B.  Service Connection for Renal Cell Carcinoma

The veteran testified that his renal cell carcinoma is due to 
in-service ionizing radiation exposure.  

Service connection for a disability that is claimed to be 
attributable to exposure to radiation during military service 
may be established in one of three ways.  See Davis v. Brown, 
10 Vet. App. 209 (1997) and Rucker v. Brown, 10 Vet. App. 67 
(1997).  First, there are a number of enumerated diseases 
that are presumptively service connected at any time after 
service if the claimant establishes status as a "radiation- 
exposed veteran" as defined by 38 U.S.C.A. § 1112(c) (West 
2002) and 38 C.F.R. § 3.309(d) (2007).  The diseases referred 
to in the regulation are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  38 C.F.R. § 3.309(d) (2007).  

Second, claims based on exposure to ionizing radiation may be 
service connected under 38 C.F.R. § 3.311 (2007).  Third, 
service connection is warranted under 38 C.F.R. § 3.303(d) 
(2007) if it is established that a disease diagnosed after 
discharge is the result of exposure to radiation during 
active service.  Combee v. Brown, 34 F.3d 1039 (1994).

The Board notes that there are specific diseases which may be 
presumptively service-connected if manifest in a radiation-
exposed veteran.  A "radiation-exposed veteran" is one who 
participated in a "radiation-risk activity" which includes 
occupation of Hiroshima or Nagasaki beginning on August 6, 
1945 and ending on July 1, 1946. 38 C.F.R. §§ 3.309(d) (3).

The veteran testified that his renal cell carcinoma is due to 
ionizing in-service radiation exposure.  He testified that 
while stationed on CUB 18 in Sasebo, Japan, his duties in the 
motor pool included running supplies to Nagasaki a few times 
a week.  He testified that he hauled coal to Nagasaki and 
other materials and that they would go three to four times a 
week since they were only 30 miles away.  He testified that 
when the nuclear bomb exploded he was down at the Massa 
Islands and then they went to Sasebo Harbor.  He testified 
that he also traveled to Hiroshima only once or twice.  The 
veteran stated that his convey team was divided into a boat 
division and a motor pool division and that the boat division 
was stationed in Nagasaki and the motor pool division was 
stationed in Sasebo Harbor and that the supplies were located 
in Sasebo Harbor and he was responsible for bringing them to 
the other division.   

In an October 2007 letter the Defense Threat Reduction Agency 
stated that the veteran served with CUB 18, Navy #3912, from 
October 1945 to April 1946 and that the unit's designation 
was changed to U.S. Naval Facilities, Navy #3912, on January 
1, 1964, and again to U.S. Naval Fleet Activities in Sasebo, 
Japan on February 5, 1946.  Occupation reports indicated that 
the only CUB 18 personnel that arrived in Japan prior to 
October 16, 1945, served at Nagasaki and that they were 
specifically assigned to the boat pool detachment of CUB 18 
and that majority of CUB 18 personnel were permanently 
assigned to Sasebo.  However, there was no indication that 
the veteran served as part of the CUB 18 detachments assigned 
to Nagasaki nor was there documentation that he was ever in 
Nagasaki, Japan. 

After careful review of the veteran's testimony and the 
October 2007 letter, the Board finds that the veteran is 
credible to assert that he was in Nagasaki, Japan.  The 
October 2007 Defense Threat Reduction Agency letter stated 
that he was not stationed in Nagasaki; however, part of his 
unit was.  The veteran's testimony corroborated that and in 
addition, the veteran stated that though he was not stationed 
in Nagasaki, that he did make weekly trips to assist those 
from his unit that were stationed there and the Board notes 
that the October 2007 letter did not confirm or deny the 
veteran's assertions.  Therefore, the Board finds that that 
the veteran was likely exposed to radiation, in the sense 
that he had official military duties in connection with the 
occupation of Nagasaki.  See 38 C.F.R. §§ 3.309(d)(3)(ii)(B); 
3.311(a)(2)(ii).  

This new evidence supports the veteran's assertion that he 
was exposed to radiation during active military service.  In 
doing so, the radiation-exposure element of service 
connection on a presumptive basis under 38 C.F.R. § 3.309(d) 
is met.  Additionally, the same element is met with regards 
to the procedural development of claims based on exposure to 
ionizing radiation under 38 C.F.R. § 3.311.

As noted above, the evidence establishes that the veteran was 
likely exposed to radiation during his active military 
service during the occupation of Nagasaki, Japan.  Even 
though radiation exposure is shown, which constitutes an in-
service injury or event, the evidence still must show the 
existence of a current disability. This is so, under the 
theory of direct service connection, the theory of service 
connection on a presumptive basis, or under the procedural 
development process relating to radiogenic diseases.  See 38 
C.F.R. §§ 3.303, 3.309, 3.311.

Under 38 C.F.R. § 3.309(d) diseases that are listed in 38 
C.F.R. § 3.309(d)(2) shall be service-connected if they 
become manifest in a radiation exposed veteran.  
Diseases specific to radiation-exposed veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo-alveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary.  NOTE: For 
purposes of this section, the term "urinary tract" means 
the kidneys, renal pelves, urters, urinary bladder, and 
urethra. 

The Board finds that after careful review of the private and 
VA treatment reports that the Board does have a current 
diagnosis of renal cell carcinoma.  Therefore, since the 
veteran does have a current diagnosis he meets the criteria 
for a presumptive service connection for a radiation exposed 
veteran under 38 C.F.R. § 3.309(d)(2).  

The Board notes that since the veteran meets the criteria 
under 38 C.F.R. § 3.309 that it does not need to examine the 
criteria under 38 C.F.R. § 3.311.

Given these facts, the Board finds that service connection 
for renal cell carcinoma is warranted.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for respiratory disease, to include COPD 
is denied. 

Service connection for renal cell carcinoma is granted. 



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


